Citation Nr: 0018041	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-12 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant may be recognized as the deceased 
veteran's surviving spouse for purposes of receiving 
Department of Veterans Affairs (VA) monetary benefits.

WITNESSES AT HEARING ON APPEAL

Appellant, B. L., and M. O.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
February 1970; he died on January [redacted], 1996.  

This matter arises from a July 1997 decision by the VA 
Regional Office (RO) in Manila, Philippines, which held that 
the appellant could not be recognized as the veteran's 
surviving spouse for purposes of receiving either dependency 
and indemnity compensation benefits or death pension 
benefits.  The appellant did not appear before the 
undersigned member of the Board for a scheduled hearing at 
the RO in June 1999 and her request for such hearing is 
considered to have been withdrawn.  38 C.F.R. § 20.704(d) 
(1999).  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1996. 

2.  The appellant and the veteran were not married under the 
laws extant in the Philippines.  

3. Common-law marriage is not recognized in the Philippines.  

4.  The appellant knew that the veteran had previously been 
married, and that he married another woman in September 1992; 
the latter marriage did not terminate during the veteran's 
lifetime.



CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for purposes of receiving VA 
dependency and indemnity compensation or death 
pension benefits have not been met.  38 U.S.C.A. §§ 101(3), 
1102, 5107 (West 1991); 38 C.F.R. §§ 3.1, 3.50, 3.52 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she should be recognized as the 
veteran's surviving spouse for purposes of receiving VA 
monetary benefits.  She asserts that she wed the veteran in a 
Muslim ceremony in October 1991, that they lived as husband 
and wife thereafter until the veteran's death, and that she 
was unaware of any legal impediment to their purported 
marriage.  

As a preliminary matter, the Board finds from evidence 
consisting of various statements submitted by the appellant, 
as well as testimony offered by herself and others, meets the 
requirements set forth in 38 C.F.R. § 3.250(a) (1999) 
regarding prima facie proof of marital status.  See 
Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) (citing 
Aguillar v. Derwinski, 2 Vet. App. 21, 23 (1991)).  Moreover, 
the Board is satisfied that VA has attempted to assist the 
appellant in the development of her claim (Cf. 38 U.S.C.A. 
§ 5107(a)), and that the RO afforded the appellant the 
benefit of the doubt when it decided her case.  Id. at (b).  

Finally, the Board notes that in the case of D'Amico v. West, 
__F.3d__, No. 99-7110 (Fed. Cir. April 7, 2000), the U.S. 
Court of Appeals for the Federal Circuit determined that the 
provisions of 38 U.S.C.A. § 5108 apply to any attempt to 
reopen a previously disallowed claim for any reason; this 
includes cases involving prior decisions concerning a 
claimant's status.  As such, any attempt by the Board to 
distinguish between claimant and nonclaimant status as it 
relates to the appellant in this case would be of no 
practical effect, either now or in the future.  Accordingly, 
the Board need not address this question further.  

VA dependency and indemnity compensation benefits or death 
pension benefits may be paid to a surviving spouse provided 
his/her marriage to the veteran met the requirements set 
forth in 38 C.F.R. § 3. (j).  See 38 C.F.R. § 3.50.  A 
marriage means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  See 38 U.S.C.A. § 103(c).  

The record contains conflicting information regarding whether 
a marriage ceremony actually took place.  In February 1997, 
the appellant told a VA field examiner that she had never 
been married, and that she and the veteran had lived in a 
common-law relationship.  She and the witnesses at a personal 
hearing conducted at the RO in October 1998 recanted this.  
During the latter, the appellant and others testified that 
she and the veteran were wed by Muslim marriage ceremony on 
October 30, 1991.  However, there is no indication that the 
appellant and the deceased veteran had obtained a marriage 
license, or that any such ceremony is recognized as legally 
binding in the Commonwealth of the Philippines.  As such, the 
appellant was not the "spouse" of the veteran at the time of 
the latter's death because they had not entered into a 
"marriage" that was valid under the law of the place where 
the parties resided at the time of the marriage, or the law 
of the place where they resided when the right to benefits 
accrued.  Id.  Parenthetically, common-law marriages are not 
recognized as valid in the Commonwealth of the Philippines, 
and the appellant conceded that she knew as much when she 
began living with the veteran.  

The question remaining is whether the relationship between 
the appellant and the 
veteran may be "deemed valid" for VA purposes.  Where an 
attempted marriage of a claimant to a veteran is invalid by 
reason of a legal impediment, the marriage may nevertheless 
be deemed valid if, among other things, the claimant entered 
into the marriage without knowledge of such impediment.  See 
38 C.F.R. § 3.52.  During the April 1997 VA field 
examination, the appellant admitted that she was aware of her 
husband's previous marriages, but that he had indicated that 
he was divorced.  She also stated, however, that the veteran 
had indicated that he was allowed, by his religious beliefs, 
to have as many as four wives at any given time.  According 
to the appellant, she did not question the veteran's marital 
status any further when she began residing with him.  In 
addition, she accepted his assertion that he could have four 
wives, despite her familiarity with the laws and mores of the 
Commonwealth of the Philippines.  Finally, the appellant 
admitted that she was aware that the veteran had married S. 
B. in Thailand in September 1992, and that the appellant had 
no particular difficulty accepting this fact.  

The foregoing indicates that the appellant had knowledge of 
the veteran's previous marriages, and that she did not seek 
any proof from the veteran of their termination. As such, the 
claimant did not enter into her relationship with the veteran 
without knowledge of a legal impediment.  Instead, she did so 
without first duly investigating whether a potential 
impediment existed.  This is distinguishable from the 
circumstances contemplated by 38 C.F.R. § 3.52.  In view of 
this, various statements given during the VA field 
examination by third parties to the effect that the appellant 
and the deceased veteran had held themselves out to be man 
and wife are inconsequential.  Because the appellant had 
knowledge of the veteran's prior marriages, but did nothing 
to ensure that they had been terminated, the circumstances of 
her case fail to fulfill the requirements set forth above.  

In sum, because the appellant and the veteran had not entered 
into a valid legal marital relationship prior to the 
veteran's death, and because their relationship did not 
constitute a marriage that might be "deemed valid" for VA 
purposes, the Board finds no basis upon which to predicate a 
grant of the benefit sought.  

ORDER

Because the appellant may not be recognized as the veteran's 
surviving spouse, the benefit sought on appeal is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals




 

